DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-5, 8, 10-13 are pending. The amendment filed on 10/15/2021 has been entered. Claims 11-13 are withdrawn. Claims 1-5, 8, 10 are under consideration.
Examiner’s note
The examiner called attorney Sean Brennan on 1/16/2022 and faxed proposed claim amendments to obviate the 101 rejection (see attached OA Appendix and interview summary). Attorney Xu Daniel responded on behalf of Mr. Sean Brennan on 2/16/2022 and rejected the proposed claim amendments and requested to issue an office action. Thus, an office action is set forth below.
Priority
This application is a continuation of U.S. Patent Application Number 15/192,671, filed on June 24, 2016 (now U.S. Patent Number 10,196,605 issued February 5, 2019, which is a continuation of U.S. Patent Application Number 13/733,510, filed on January 3, 2013 (now U. S. Patent Number 9,399,046 issued July 26, 2016), which is a continuation of U.S. Patent Application Number 12/584,657 filed September 10, 2009 (now U.S. Patent Number 8,361,456 issued January 29, 2013), which is a continuation of U.S. Patent Application Number 10/503,816 filed May 24, 2005 (now U.S. Patent Number 7,682,825 issued March 23, 2010), which is a national phase under 35 U.S.C, 371 of international Patent Application Number PCT/JP2003/0Q1280 filed February 6, 2003, which claims priority to Japanese Patent Application Number 2002-030003 filed February 6, 2002. As such the effectively filed date for the instant application is February 6, 2002.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn/Claim Rejections - 35 USC § 112/Necessitated by Amendment
Claims 1-8, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicant’s amendment to base claim 1 to delete step (d).
Maintained/Claim Rejections - 35 USC § 101
Claims 1-5, 8, 10 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more since the claimed cell fraction comprises naturally occurring product (judicial exceptions). 
For the record the rejection is reiterated below.
Claim 1 is directed to neural precursor cells for use in treating a disease, disorder or condition of the central nervous system, wherein the cells are made by a method comprising:
(a) isolating bone marrow stromal cells (BMSCs) from bone marrow and culturing the cells in a standard essential culture medium supplemented with a serum: and 
(b) introducing a vector comprising a Notch gene into the cells, wherein the Notch gene encodes a Notch intracellular domain, and further culturing the cells to produce neural precursor cells; Wherein the neural precursor cells upregulate expression of GLAST, 3PGDH and nestin compared to the BMSCs.
2. The cells of claim 1, wherein the BMSCs are obtained from a human.
3. The cells of claim 1, wherein the vector further comprises a promoter.
to an antibiotic.
5. The cells of claim 4, wherein the antibiotic is G418.
 8. The cells of claim 1, wherein the disorder of the central nervous system is cerebrovascular impairment.
10. A pharmaceutical composition comprising the cells of claim 1 and a pharmaceutically acceptable carrier or excipient.
Revised Guidance Step 2(A), Prong 2
Based on the guidance, The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself. Limitations that may be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: improvements to another technology or technical field: improvements to the functioning of the computer itself: applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction to a particular article to a different slate or thing; adding a specific limitation other than what is well understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application: or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that were found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: Adding the words “apply if (or an equivalent} with the judicial exception, or mere instructions to implement an abstract idea, on a computer: simply appending well understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g. a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well’ understood, routine and conventional activities previously 
In the instant case clan 1 states that neural precursor cells are “produced by a method comprising” certain steps. “Product-by Process” claim language limits the scone of a product claim to the extent that the process affects the structure of the claimed product. See in re Thorpe, 777 F 2d 695, 697 (Fed. Cir. 1985) (The patentability of a product does not depend on its method of production. The product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”).
The combination of isolating BMSCs from bone marrow and culturing the cells in a standard essential culture medium supplemented with a serum and introducing a vector comprising a Notch gene into the cells, wherein the Notch gene encodes a Notch intracellular domain, and further culturing the cells to produce neural precursor cells, wherein the neural precursor cells upregulate expression of  GLAST, 3PGDH and nestin compared to the BMSCs are a nature-based product. This is because introducing a vector comprising a Notch gene into the cells, wherein the Notch gene encodes a Notch intracellular domain, and further culturing the cells to produce neural precursor cells are naturally occurring cells since the introduction of a vector is epigenetically introduced and expelled, that makes the claimed cells naturally occurring NPCs derived from BMSCs expressing GLAST, 3PGDH and nestin. Thus, the cells derived from BMSCs expressing GLAST, 3PGDH and nestin do not have markedly different characteristics due to introducing a vector for gene transfer is epigenetically introduced as claimed. 
In the instant case, there is no indication in the specification that the claimed process imparts any structural, functional, or otherwise markedly different characteristics to the claimed cells introducing a vector comprising a Notch gene do not have markedly different 
This is evidenced by the specification that states the glutamate transporter GLAST and 3-phosphoglycerate dehydrogenase (3PGDH) are present in neural stem cells (NSC) and radial glia [0179]. These are thought to be lineally related to stem cells, and may serve as a source of neurons during embryogenesis [0179]. Bromodeoxyuridine (Brd-U)-positive NSCs in the dentate gyrus of adult mouse hippocampus were almost invariably immunopositive for 3PGDH [0179]. After transfection of NICD, the rat MSCs upregulated transcription and expression of both of these molecules as well as nestin, a known marker for NSC and neural progenitor cells (NPC) [0179]. The non-treated MSCs exhibited almost no expression of GLAST or 3PGDH, but a very small fraction of cells was positive for nestin (0.74 +0.1%).
Furthermore, the NPCs from BMSCs expressing GLAST, 3PGDH and nestin is claimed as a product by process, where the process does not impart any structural changes to the NPCs derived from BMSCs expressing GLAST, 3PGDH and nestin per se (a nature-based product as a decision regarding the statutory nature of the invention is based on the cells within epigenetic introduction of sequence encoding a Notch intracellular domain protein expelled from the cell. The product by process claims is focused on a population of neural precursor cells (NPCs) products per se. There is no indication in the specification that the claimed process imparts any structural, functional, or otherwise markedly different characteristics to the claimed NPCs from BMSCs expressing GLAST, GPGDH and nestin NPCs that makes them different 
This is because the process of making the claimed NPCs appears to embrace use of an epigenetic exogenous nucleic acid or an episomal plasmid which is a vector comprising a Notch gene into the cells, that encodes a NICD that is lost or expelled from the final product by process NPCs. Thus, the NPCs are not genetically modified because the expression of GLAST, 3PGDH and nestin is not stably integrated into the cell genome. Thus, the end product of the product by process NPCs are not required to express the markers because there is no nexus between the expelled plasmid containing the NICD and expression of the markers.  Thus, the NPCs are not genetically modified and are not considered markedly different from naturally occurring NPCs. 
The claimed invention comprises entirely naturally occurring components (NPCs from BMSCs expressing GLAST, 3PGDH and nestin}. These naturally occurring products are naturally occurring NPCs that are present in natural in vivo environment such as bone marrow tissue. The claimed invention is merely a cell culture comprising naturally occurring NPCs.
While it is obvious that cell cultures do not naturally occur, however producing the NPCs is not seen as affecting the resulting population of NPCs. There is no disclosure or evidence or this record that the method for producing the NPCs provide a population of NPCs with a significant difference over the population of Blondheim, (Stem Cells and Development, 15: 141- 164, 2006, previously cited) who teaches the presence of GLAST, 3PGDH and nestin in rat bone marrow mesenchymal cells (MSCs) (p 3, Table 1). Thus, the claimed invention is interpreted to comprise NPCs that would naturally occur in nature together.
Teachings in the Art
Instant claims recite a natural product, because NPCs, as claimed, is a naturally occurring product as is supported in the art Blondheim, (Stem Cells and Development, 15: 141-Weinmaster et al. (1991) [0162]. cDNA for them-Notch 1 intracellular domain NICD (starting at amino acid 1703 and terminating at the 3’ untranslated sequence), TM (amino acids 1747-2531), M2 (modified from TM by mutation of two amino acids Ala-Ala (1992 and 1993) to Glu-Phe) (NICD, TM and M2 provided by Dr. Masashi Kawaichi), mNIC .DELTA.3' (amino acids 1846-2477, provided by Dr. Jeffery Nye), RAMIC (amino acids 1703-1969, obtained from NICD cDNA by digestion with Not1 and Acclll) and TADIC (amino acids 2192-2531, obtained from NICD cDNA by digestion with Xho1 and Xba1) were subcloned into pCl-neo mammalian expression vector (Promega, Madison, Wis.). Luciferase reporter plasmids of 3-PGDH (both full length and M1965) were provided by Dr. Shigeki Furuya, NeuroD by Ming-Jer Tsai, and GF AP promoter by Caleb E Finch. MSCs were transfected with these plasmids using lipofectamine 2000 (Invitrogen, Carlsbad, Calif.) and selected by G418 according to manufacturer's instruction [0162]. Given the claims their broadest reasonable interpretation in light of the specification the combination of exogenous introducing, into the BMSCs, a nucleic acid comprising sequences encoding a Notch intracellular domain, wherein said sequences do not encode full-length Notch protein by epigenetic plasmid expelled from the epigenetically transduced cells, thus not genetically modified confers the NPCs from BMSCs of the claimed invention are naturally occurring cells. Blondheim, teaches the presence of GLAST, 3PGDH and nestin in rat bone marrow mesenchymal cells (MSCs) the epigenetic introduction of the nucleic acid not stably integrated and epigenetically expelled thus, NPCs by epigenetically introduced episomal plasmids containing the Notch intracellular domain is not stably integrated and expelled from the cells as claimed would be structurally similar to NPCs derived from BMSCs of a mammal epigenetically transduced as claimed in the instant application.

As such, the claimed brown adipocyte exists in nature because does not have markedly different characteristics from what occurs in nature, and is a “product of nature” exception. Accordingly, the claims are directed to an exception (Step 2A: YES).
Blondheim, Stem Cells and Development, 1: 141-164, 2006) teaches the presence of GLAST, 3PGDH and nestin in rat bone marrow mesenchymal cells (MSCs). Moreover, as evidenced by the specification, that shows introducing genes defines examples of introducing genes include when a gene is introduced, by transfection of a plasmid vector [0162]. With regard to the specific NPCs expressing GLAST, 3PGDH and nestin of the claims, such are not viewed as affecting the structure of the cells within epigenetic introduction off exogenous nucleic acid comprising sequences encoding Notch intracellular domain protein with plasmids.
The specification offers no disclosure regarding structural differences between the claimed NPCs that imparts any structural, functional, or otherwise markedly 
Thus, under the holding in Myriad, there is no structural difference that confers a markedly different characteristic, because introduction of exogenous nucleic acid comprising sequences encoding Notch intracellular domain protein with plasmids into BMSCs appear to have a structural characteristic that is not different from anything found in nature as evidenced by Blondheim. Association for Molecular Pathology v. Myriad Genetics, Inc., 163 S.Ch. 2107, 2115(2073}.
In view of this, the method of producing the NPCs is not seen as affecting the resulting NPCs expressing GLAST, 3PGDH and nestin of the claims. There is no disclosure or evidence of record that the method for producing the claimed NPCs provides a population of NPCs that is not markedly different from naturally occurring NPCs. Therefore, the claimed NPCs expressing GLAST, 3PGDH and nestin of the claims appears to be a natural product that is not markedly different in structure from naturally occurring product.
An analysis of Step 2B is no.
The second part, Step 2B of the two-step analysis is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception. The analysis at Step 2B, is no because there are no additional elements recited in the clans. Applicants are reminded that the claims are directed to a product of NPCs expressing GLAST, 3PGDH and nestin and not the process by which the product of NPCs is made as discussed above.
Is also noted the production of NPCs do not require the introduction of a vector comprising a Notch gene into the cells of the step (b) wherein the cells express GLAST, 3PGDH 
Accordingly based upon an analysis with respect to the claims as a whole, claims 1-5, 8, 10 do not recite a product significantly different from the naturally tissue source products and thus constitutes a judicial exception. Thus, based upon this analysis, the claims are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
Response to arguments
1) Applicants argue if the rejection is maintained, the Examiner is requested either to (1) provide evidence that, when BMSCs are transfected with NICD-encoding vectors, those vectors are expelled from the transfected cells, or (2) provide an affidavit pursuant to 37 C.F.R. § 1.104(d) (2), subject to rebuttal, that it is within the personal knowledge of the Examiner that transfected cells expel DNA. Applicant’s arguments have been fully considered but are not persuasive. 
In response, in step (b) of the claim 1, introducing a vector reads on introducing a plasmid vector. As evidenced by Zhang (Pharmaceutics 2015, 7, 199-212) if plasmid vectors were inserted into the genome, the expression might be controlled differently from the expression from episomal plasmid vectors (p 2 last sentence). The silencing of transgene expression from plasmid DNA should be due to complex intracellular events in which multiple factors are involved. Empirical studies have clearly demonstrated that the type of promoter, the bacterial backbone and other epigenetic modifications except DNA methylation and histone 
2)	Applicant’s argue for the Examiner to provide evidence that, when BMSCs are transfected with NICD-encoding vectors, those vectors are expelled from the transfected cells. Applicant’s arguments have been fully considered but are not persuasive.
In response, the claim 1 involves introducing a vector encoding NICD into the cultured BMSCs to produce NPCs upregulate expression of GLAST, 3PGDH and nestin compared to the BMSCs. However, if NPCs do not express exogenous NICD that would result in the upregulated expression of the markers are natural NPCs as exist in nature due to the introduction of an epigenetic vector such as epigenetic plasmid and/or viral vectors expelled from the BMSCs. For example, Chattergee et al, (HGT, 31(9 and 10): 542-552, 2020) notes that episomal AAV genomes were lost from rapidly dividing cells, making them poor targets for AAV transduction (p 544, 2nd column 2nd paragraph). 
3) 	Applicants argue that some transfected DNA may be diluted by cell division following removal of selection, but neither the specification nor the art as a whole teach that transfected cells expel exogenous DNA. Applicant’s arguments have been fully considered but are not persuasive.
In response, instant claim 1 does not require selection, thus the NICD sequences encoded by the vector may not be stably integrated into the BMSCs for the exogenous NICD to result in the required upregulated expression of the of GLAST, 3PGDH and nestin. This is because the lack of selection of the transfected cell leads to transfected BMSCs not expressing Silla et al, (Journal of Virology, 79(24): 15277-15288, 2005) notes that episomal AAV genomes were lost from rapidly dividing cells, making them poor targets for AAV transduction (p 544 1st column 2nd paragraph).  In addition, Martin et al, (Nucleic Acids Research, 27( 7): 1674–1682, 1999) notes that in the absence of selection the episomal constructs carrying large inserts of human genomic DNA were lost from actively dividing cells at ~4% per generation (p 1675, 1st column 2nd paragraph). Thus, Applicants have not showed that the produced NPCs upregulates or overexpress GLAST, 3PGDH and nestin as compared to natural BMSCs and NICD does not result in overexpression of the three markers. Applicant have not pointed out what is the distinct characteristic of the natural PNCs with no expression of NICD and no overexpression of GLAST, 3PGDH and nestin as compared to the claimed NPCs with no expression of NICD and nexus to overexpression of GLAST, 3PGDH and nestin due to episomal loss of the NICD vector.

Withdrawn/Claim Rejections - 35 USC § 103/Necessitated by Amendment
(1) Claims 1-3, 8, 10 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over by Artavanis-Tsakonas (U.S. Patent No. 5,780,300 (previously cited), Caplan (US Patent No. 5,226,914 (previously cited) as evidenced by Mori (US 20190224247), Harrington (Current Opinion in Microbiology 2000, 3:285-291) is withdrawn in view of applicant’s amendment to base claim 1. 
(2) Claims 1, 4-7 rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Artavanis-Tsakonas (U.S. Patent No. 5,780,300 (IDS), Caplan (US Patent No. 5,226,914 (previously cited) as evidenced by Holland (Acta Haematol 1989; 82(3):136-43, previously cited), as evidenced by Mori (US 20190224247), Harrington (Current Opinion in 
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632